Rao, Chief Judge:
The parties hereto have submitted this case for decision upon a stipulation of facts, the text of which is set out below:
*275IT IS HEREBY STIPULATED AND AGREED by and between counsel lor the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed JW (Examiner’s Initials) by Examiner John Walsh (Examiner’s Name) on the invoices covered by the above-entitled protest, and assessed with duty at $1.50 each plus 32%% plus 12%$ per jewel under Par. 368, Tariff Act of 1930, as modified, consists of Galvanometers similar in all material respects in regard to their method of functioning, to the merchandise the subject of Schlumberger Well Surveying Corp. v. United States, Abs. 68165, wherein the Court held that such merchandise was not dutiable under Par. 368, but dutiable under Par. 353 as articles having as an essential feature an electrical element or device; however, the Galvanometers herein before the Court are instruments in chief value of metal, not plated with gold, platinum, or silver, chiefly used in laboratories, which are claimed dutiable at the rate of 25’%% ad valorem, under Par. 360, as modified by T.D. 54108.
IT IS FURTHER STIPULATED AND AGREED that the record in Abs. 68165 be incorporated in this case, and that said protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
Based upon this agreed statement of facts and the cited authority, we hold the merchandise in issue, marked and initialed as aforesaid, to be dutiable at the rate of 25% per centum ad valorem as laboratory instruments, wholly or in chief value of metal, not plated with gold, silver, or platinum, and not specially provided for, within paragraph 360 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108. To the extent indicated, the claim in the instant protest is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.